Exhibit 10.1

Effective Date: August 10, 2017

WAVE LIFE SCIENCES LTD.

2014 EQUITY INCENTIVE PLAN, AS AMENDED

1.Purpose; Eligibility.

1.1General Purpose. The name of this plan is the WAVE Life Sciences Ltd. 2014
Equity Incentive Plan (the “Plan”). The purposes of the Plan are to (i) provide
eligible Employees, Consultants, and Directors with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Company as an incentive for them to remain in the service of WAVE Life Sciences
Ltd., a corporation formed in Singapore (the “Company”), and any Affiliate; and
(ii) promote the success of the Company’s business.

1.2Eligible Award Recipients. The persons eligible to receive Awards are the
Employees, Consultants, and Directors of the Company and its Affiliates.

1.3Available Awards. Awards that may be granted under the Plan include: (a)
Incentive Share Options; (b) Non-qualified Share Options; (c) Share Appreciation
Rights; (d) Restricted Awards and (e) Performance Awards.

2.Definitions.

“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.

“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under (i) applicable laws of the Republic of
Singapore, including but not limited to, the Singaporean Equity Remuneration
Incentive Scheme and the Income Tax Act of Singapore; (ii) applicable laws of
the United States, including but not limited to, United States federal and state
securities laws and the Code; (iii) applicable laws of Japan, including but not
limited to, the Financial Instruments and Exchange Act of Japan; (iv) any stock
exchange or quotation system on which the  Ordinary Shares are listed or quoted;
and (v) the applicable laws of any foreign country or jurisdiction where Awards
are granted under the Plan.

“Award” means any right granted under the Plan, including an Incentive Share
Option, a Non-qualified Share Option, a Share Appreciation Right, a Restricted
Award or a Performance Award.

“Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.

“Board” means the Board of Directors of the Company, as constituted at any time.

--------------------------------------------------------------------------------

“Cause” means: With respect to any Employee or Consultant: (a) if the Employee
or Consultant is a party to an employment or service agreement with the Company
or its Affiliates and such agreement provides for a definition of Cause, the
definition contained therein; or (b) if no such agreement exists, or if such
agreement does not define Cause: (i) the commission of, or plea of guilty or no
contest to, a felony or a crime involving fraud, embezzlement or any other act
of moral turpitude or the commission of any other act involving willful
malfeasance or material fiduciary breach with respect to the Company or an
Affiliate; (ii) conduct that results in or is reasonably likely to result in
harm to the reputation or business of the Company or any of its Affiliates;
(iii) gross negligence or willful misconduct with respect to the Company or an
Affiliate; (iv) material breach of any employment, consulting, advisory,
nondisclosure, non-solicitation, non-competition or similar agreement with the
Company or its Affiliates; or (v) material violation of state or federal
securities laws. With respect to any Director, a determination by a majority of
the disinterested Board members that the Director has engaged in any of the
following: (a) gross misconduct or neglect; (b) false or fraudulent
misrepresentation inducing the Director's appointment; or (c) willful conversion
of corporate funds. The Committee, in its absolute discretion, shall determine
the effect of all matters and questions relating to whether a Participant has
been discharged for Cause.

“Code” means the U.S. Internal Revenue Code of 1986, as it may be amended from
time to time. Any reference to a section of the Code shall be deemed to include
a reference to any regulations promulgated thereunder.

“Committee” means a committee of one or more members of the Board appointed by
the Board to administer the Plan in accordance with Section 3.3 the composition
of which shall at all times satisfy the provisions of Section 162(m) of the
Code.

“Company” means WAVE Life Sciences Ltd., a corporation formed in Singapore, and
any successor thereto.

“Consultant” means any individual who is engaged by the Company or any Affiliate
to render consulting or advisory services.

“Continuous Service” means that the Participant's service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. The Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant's Continuous Service; provided further that if any Award is subject
to Section 409A of the Code, this sentence shall only be given effect to the
extent consistent with Section 409A of the Code.

“Corporate Transaction” has the meaning set forth in Section 12.1.

“Director” means a member of the Board.

2

--------------------------------------------------------------------------------

“Disability” means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment; provided, however, for purposes of determining the term of an
Incentive Share Option pursuant to Section 6.10 hereof, the term Disability
shall have the meaning ascribed to it under Section 22(e)(3) of the Code. The
determination of whether an individual has a Disability shall be determined
under procedures established by the Committee. Except in situations where the
Committee is determining Disability for purposes of the term of an Incentive
Share Option pursuant to Section 6.10 hereof within the meaning of Section
22(e)(3) of the Code, the Committee may rely on any determination that a
Participant is disabled for purposes of benefits under any long-term disability
plan maintained by the Company or any Affiliate in which a Participant
participates.

“Disqualifying Disposition” has the meaning set forth in Section 14.8.

“Effective Date” shall mean the date as of which this Plan is adopted by the
Board (December 10, 2014).

“Employee” means any person, including an Officer or Director, employed by the
Company or an Affiliate; provided, that, for purposes of determining eligibility
to receive Incentive Share Options, an Employee shall mean an employee of the
Company or a parent or subsidiary corporation within the meaning of Section 424
of the Code.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any date, the value of an Ordinary Share as
determined below. If an Ordinary Share is listed on any established stock
exchange or a national market system, including without limitation, the New York
Stock Exchange or the NASDAQ Stock Market, the Fair Market Value shall be the
closing price of an Ordinary Share (or if no sales were reported the closing
price on the date immediately preceding such date) as quoted on such exchange or
system on the day of determination, as reported in the Wall Street Journal. In
the absence of an established market for an Ordinary Share, the Fair Market
Value shall be determined in good faith by the Committee and such determination
shall be conclusive and binding on all persons.

“Grant Date” means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.

“Incentive Share Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

“Non-Employee Director” means a Director who is a "non-employee director" within
the meaning of Rule 16b-3.

“Non-qualified Share Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Share Option.

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

3

--------------------------------------------------------------------------------

“Option” means an Incentive Share Option or a Non-qualified Share Option granted
pursuant to the Plan.

“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

“Option Exercise Price” means the price at which an Ordinary Share may be
purchased upon the exercise of an Option.

“Ordinary Shares” means ordinary shares in the capital of the Company, or such
other securities of the Company as may be designated by the Committee from time
to time in substitution thereof.

“Participant” means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.

“Performance Award” means a Restricted Award which vests based on the attainment
of written Performance Goals as set forth in Section 7.2(g).

“Performance Goals” mean performance goals based on one or more of the following
criteria: (i) pre-tax income or after-tax income; (ii) income or earnings
including operating income, earnings before or after taxes, interest,
depreciation, amortization, and/or extraordinary or special items; (iii) net
income excluding amortization of intangible assets, depreciation and impairment
of goodwill and intangible assets and/or excluding charges attributable to the
adoption of new accounting pronouncements; (iv) earnings or book value per share
(basic or diluted); (v) return on assets (gross or net), return on investment,
return on capital, return on invested capital or return on equity; (vi) return
on revenues; (vii) cash flow, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (viii) economic value created; (ix) operating margin
or profit margin; (x) share price or total shareholder return; (xi) income or
earnings from continuing operations; (xii) cost targets, reductions and savings,
expense management, productivity and efficiencies; (xiii) operational
objectives, consisting of one or more objectives based on achieving progress in
research and development programs or achieving regulatory milestones related to
development and or approval of products; and (xiv) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration or market share of one or more products or customers, geographic
business expansion, customer satisfaction, employee satisfaction, human
resources management, supervision of litigation, information technology, and
goals relating to acquisitions, divestitures, joint ventures and similar
transactions. Where applicable, the Performance Goals may be expressed in terms
of a relative measure against a set of identified peer group companies,
attaining a specified level of the particular criterion or the attainment of a
percentage increase or decrease in the particular criterion, and may be applied
to one or more of the Company or an Affiliate of the Company, or a division or
strategic business unit of the Company, all as determined by the Committee. The
Performance Goals may include a threshold level of performance below which no
Performance Award will be issued or no vesting will occur, levels of performance
at which Performance Awards will be issued or specified vesting will occur, and
a maximum level of performance above which no additional issuances will be made
or at which full vesting will occur. Each of the foregoing Performance Goals
shall be evaluated in an objectively determinable manner in accordance with
Section 162(m) of the Code and in accordance with generally accepted accounting
principles where applicable, unless otherwise specified by the Committee, and
shall be subject to certification by the Committee. The Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or any Affiliate or the
financial statements of the Company or any Affiliate, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principles provided that any such change shall at all times satisfy
the provisions of Section 162(m) of the Code.

4

--------------------------------------------------------------------------------

“Permitted Transferee” means the following if prior approval is obtained from
the Committee in its sole and absolute discretion: (a) a member of the
Optionholder's immediate family (child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships), any person sharing the
Optionholder's household (other than a tenant or employee), a trust in which
these persons have more than 50% of the beneficial interest, a foundation in
which these persons (or the Optionholder) control the management of assets; and
any other entity in which these persons (or the Optionholder) own more than 50%
of the voting interests; and (b) such other transferees as may be permitted by
the Committee in its sole discretion and in compliance with Applicable Laws.

“Plan” means WAVE Life Sciences Ltd. 2014 Equity Incentive Plan, as amended
and/or amended and restated from time to time.

“Restricted Award” means any Award granted pursuant to Section 7.2(a).

“Restricted Period” has the meaning set forth in Section 7.2(a).

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Share Appreciation Right” means the right pursuant to an Award granted under
Section 7.1 to receive, upon exercise, an amount payable in cash or Ordinary
Shares equal to the number of Ordinary Shares subject to the Share Appreciation
Right that is being exercised multiplied by the excess of (a) the Fair Market
Value of an Ordinary Share on the date the Award is exercised, over (b) the
exercise price specified in the Share Appreciation Right Award Agreement.

“Ten Percent Shareholder” means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) more than 10% of the total combined voting power
of all classes of shares of the Company or of any of its Affiliates.

3.Administration.

3.1Authority of Committee. The Plan shall be administered by the Committee or,
in the Board’s sole discretion, by the Board. Notwithstanding the foregoing, the
Board may not take any action that would cause any outstanding Award that would
otherwise qualify as performance-based compensation under Section 162(m) of the
Code to fail to so qualify.  Subject to the terms of the Plan, the Committee’s
charter and Applicable Laws, and in addition to other express powers and
authorization conferred by the Plan, the Committee shall have the authority:

(a)to construe and interpret the Plan and apply its provisions;

(b)to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;

(c)to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

5

--------------------------------------------------------------------------------

(d)to determine when Awards are to be granted under the Plan and the applicable
Grant Date;

(e)from time to time to select, subject to the limitations set forth in this
Plan, those Participants to whom Awards shall be granted;

(f)to determine the number of Ordinary Shares to be made subject to each Award
provided that no Award shall be granted to any Participant with respect to more
than 600,000 Ordinary Shares in any fiscal year;

(g)to determine whether each Option is to be an Incentive Share Option or a
Non-qualified Share Option;

(h)to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;

(i)to amend any outstanding Awards, including for the purpose of modifying the
time or manner of vesting, or the term of any outstanding Award; provided,
however, that any such amendment shall be subject to the Participant's consent
if required pursuant to Section 13.5

(j)to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;

(k)to interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan;

(l)to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan; and

(m)to adopt sub-plans that, when taken together with the Plan, shall constitute
the Plan for those certain tax residents identified in the applicable sub-plan.

The Committee also may modify the purchase price or the exercise price of any
outstanding Award, provided that if the modification affects a repricing,
shareholder approval shall be required before the repricing is effective.

3.2Committee Decisions Final. All decisions made by the Committee pursuant to
the provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.

3.3Delegation. The Committee, or if no Committee has been appointed, the Board,
may delegate administration of the Plan to a committee or committees of one or
more members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated. The Committee shall have the
power to delegate to a subcommittee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board or
the Committee shall thereafter be to the committee or subcommittee), subject,
however, to Applicable Laws and such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

6

--------------------------------------------------------------------------------

3.4Indemnification. In addition to such other rights of indemnification as they
may have as Directors or members of the Committee, and to the extent allowed by
Applicable Laws, the Committee shall be indemnified by the Company against the
reasonable expenses, including attorney’s fees, actually incurred in connection
with any action, suit or proceeding or in connection with any appeal therein, to
which the Committee may be party by reason of any action taken or failure to act
under or in connection with the Plan or any Award granted under the Plan, and
against all amounts paid by the Committee in settlement thereof (provided,
however, that the settlement has been approved by the Company, which approval
shall not be unreasonably withheld) or paid by the Committee in satisfaction of
a judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Committee did not act in good faith and in a manner which such person reasonably
believed to be in the best interests of the Company, or in the case of a
criminal proceeding, had no reason to believe that the conduct complained of was
unlawful; provided, however, that within 60 days after institution of any such
action, suit or proceeding, such Committee shall, in writing, offer the Company
the opportunity at its own expense to handle and defend such action, suit or
proceeding.

4.Shares Subject to the Plan.

4.1Subject to adjustment in accordance with Section 11, a total of  (i)
6,064,544 Ordinary Shares shall be available for the grant of Awards under the
Plan, and (ii) an annual increase on the first day of July 2018, 2019 and 2020
equal to the lesser of (A) 3% of the Ordinary Shares outstanding on the day
prior to the increase; and (B) such lesser number of Ordinary Shares as
determined by the Board; provided that no more than 10,000,000 Ordinary Shares
may be issued upon the exercise of Incentive Share Options.  During the terms of
the Awards, the Company shall keep available at all times the number of Ordinary
Shares required to satisfy such Awards. Notwithstanding the foregoing, to the
extent permitted by Applicable Laws, Awards that provide for the delivery of
Ordinary Shares subsequent to the applicable grant date may be granted in excess
of the share limits set forth in this paragraph if such Awards provide for the
forfeiture of such Awards to the extent that insufficient Ordinary Shares remain
at the time that the Ordinary Shares would otherwise be issued in respect of
such Award.  

4.2Ordinary Shares available for distribution under the Plan may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
reacquired by the Company in any manner.

4.3Any Ordinary Shares subject to an Award that is canceled, forfeited or
expires prior to exercise or realization, either in full or in part, shall again
become available for issuance under the Plan.  Notwithstanding anything to the
contrary contained herein, Ordinary Shares subject to an Award under the Plan
shall not again be made available for issuance or delivery under the Plan if
such Ordinary Shares are (a) Ordinary Shares tendered in payment of an Option;
(b) Ordinary Shares delivered or withheld by the Company to satisfy any tax
withholding obligation; (c) Ordinary Shares covered by a share-settled Share
Appreciation Right or other Awards that were not issued upon the settlement of
the Award, or (d) Ordinary Shares repurchased by the Company on the open market
with the proceeds of the exercise price of an Option or Share Appreciation
Right.

7

--------------------------------------------------------------------------------

5.Eligibility.

5.1Eligibility for Specific Awards. Incentive Share Options may be granted only
to Employees who are tax residents of the United States and shall not include
Employees who are solely Officers and Directors. Awards other than Incentive
Share Options may be granted to Employees, Consultants and Directors.

5.2Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted an
Incentive Share Option unless the Option Exercise Price is at least 110% of the
Fair Market Value of an Ordinary Share at the Grant Date and the Option is not
exercisable after the expiration of five years from the Grant Date.

5.3Section 162(m) Limitations. In no event shall Awards with respect to more
than 600,000 Ordinary Shares be granted to any Participant in any fiscal year.

6.Option Provisions. Each Option granted under the Plan shall be evidenced by an
Award Agreement. Each Option so granted shall be subject to the conditions set
forth in this Section 6, and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable Award Agreement. All Options shall be
separately designated Incentive Share Options or Non-qualified Share Options at
the time of grant, and, if certificates are issued, a separate certificate or
certificates will be issued for Ordinary Shares purchased on exercise of each
type of Option. Notwithstanding the foregoing, the Company shall have no
liability to any Participant or any other person if an Option designated as an
Incentive Share Option fails to qualify as such at any time or if an Option is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and the terms of such Option do not satisfy the
requirements of Section 409A of the Code. The provisions of separate Options
need not be identical, but each Option shall include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions:

6.1Term. Subject to the provisions of Section 5.2 regarding Ten Percent
Shareholders, no Incentive Share Option shall be exercisable after the
expiration of 10 years from the Grant Date. The term of a Non-qualified Share
Option granted under the Plan shall be determined by the Committee; provided,
however, no Non-qualified Share Option shall be exercisable after the expiration
of 10 years from the Grant Date.

6.2Exercise Price of An Incentive Share Option. Subject to the provisions of
Section 5.2 regarding Ten Percent Shareholders, the Option Exercise Price of
each Incentive Share Option shall be not less than 100% of the Fair Market Value
of an Ordinary Share subject to the Option on the Grant Date. Notwithstanding
the foregoing, an Incentive Share Option may be granted with an Option Exercise
Price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

6.3Exercise Price of a Non-qualified Share Option. The Option Exercise Price of
each Non-qualified Share Option shall be not less than 100% of the Fair Market
Value of an Ordinary Share subject to the Option on the Grant Date.
Notwithstanding the foregoing, a Non-qualified Share Option may be granted with
an Option Exercise Price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 409A of the Code.

8

--------------------------------------------------------------------------------

6.4Consideration. The Option Exercise Price of an Ordinary Share acquired
pursuant to an Option shall be paid, to the extent permitted by Applicable Laws,
either (a) in cash or by certified or bank check at the time the Option is
exercised; or (b) in the discretion of the Committee, upon such terms as the
Committee shall approve, the Option Exercise Price may be paid: (i) by reduction
in the number of Ordinary Shares otherwise deliverable upon exercise of such
Option with a Fair Market Value equal to the aggregate Option Exercise Price at
the time of exercise; (ii) in accordance with a cashless exercise program
established with a securities brokerage firm, or (iii) in any other form of
legal consideration that may be acceptable to the Committee.

6.5Transferability of An Incentive Share Option. An Incentive Share Option shall
not be transferable except by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of the Optionholder only by the
Optionholder. Notwithstanding the foregoing, the Optionholder may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionholder, shall
thereafter be entitled to exercise the Option.

6.6Transferability of a Non-qualified Share Option. A Non-qualified Share Option
may, in the sole discretion of the Committee, be transferable for no
consideration to a Permitted Transferee, upon written approval by the Committee
to the extent provided in the Award Agreement. If the Non-qualified Share Option
does not provide for transferability, then the Non-qualified Share Option shall
not be transferable except by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of the Optionholder only by the
Optionholder. Notwithstanding the foregoing, the Optionholder may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionholder, shall
thereafter be entitled to exercise the Option.

6.7Vesting of Options.  Each Option may, but need not, vest and therefore become
exercisable in periodic installments that may, but need not, be equal. The
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Committee may deem appropriate. The vesting provisions of individual
Options may vary. No Option may be exercised for a fraction of an Ordinary
Share. The Committee may, but shall not be required to, provide for an
acceleration of vesting and exercisability in the terms of any Award Agreement
upon the occurrence of a specified event.

6.8Termination of Continuous Service. Unless otherwise provided in an Award
Agreement or in an employment agreement the terms of which have been approved by
the Committee, in the event an Optionholder’s Continuous Service terminates
(other than upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination) but only within such period
of time ending on the earlier of (a) the date three months following the
termination of the Optionholder’s Continuous Service; or (b) the expiration of
the term of the Option as set forth in the Award Agreement; provided that, if
the termination of Continuous Service is by the Company for Cause, all
outstanding Options (whether or not vested) shall immediately terminate and
cease to be exercisable.

6.9Extension of Termination Date. An Optionholder’s Award Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder's Continuous Service for any reason would be prohibited at any time
because the issuance of Ordinary Shares would violate the

9

--------------------------------------------------------------------------------

registration requirements under the Securities Act or any other Applicable Laws,
then the Option shall terminate on the earlier of (a) the expiration of the term
of the Option in accordance with Section 6.1; or (b) the expiration of a period
after termination of the Participant’s Continuous Service that is three months
after the end of the period during which the exercise of the Option would be in
violation of such registration or other securities law requirements.

6.10Disability of Optionholder. Unless otherwise provided in an Award Agreement,
in the event that an Optionholder's Continuous Service terminates as a result of
the Optionholder's Disability, the Optionholder may exercise his or her Option
(to the extent that the Optionholder was entitled to exercise such Option as of
the date of termination), but only within such period of time ending on the
earlier of (a) the date 12 months following such termination; or (b) the
expiration of the term of the Option as set forth in the Award Agreement. If,
after termination, the Optionholder does not exercise his or her Option within
the time specified herein or in the Award Agreement, the Option shall terminate.

6.11Death of Optionholder. Unless otherwise provided in an Award Agreement, in
the event an Optionholder's Continuous Service terminates as a result of the
Optionholder's death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder's estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder's death, but only within the period ending on the
earlier of (a) the date 12 months following the date of death; or (b) the
expiration of the term of such Option as set forth in the Award Agreement. If,
after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Award Agreement, the Option shall terminate.

6.12Incentive Share Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of an Ordinary Share with
respect to which Incentive Share Options are exercisable for the first time by
any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds U.S. $100,000, the Options or portions thereof which
exceed such limit (according to the order in which they were granted in
accordance with Section 422(d) of the Code) shall be treated as Non-qualified
Share Options.

7.Provisions of Awards Other Than Options.

7.1Share Appreciation Rights.  

(a)General.  Each Share Appreciation Right granted under the Plan shall be
evidenced by an Award Agreement. Each Share Appreciation Right so granted shall
be subject to the conditions set forth in this Section 7.1, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement. Share Appreciation Rights may be granted alone or in tandem
with an Option granted under the Plan.

(b)Grant Requirements.  Any Share Appreciation Right that relates to a
Non-qualified Share Option may be granted at the same time the Option is granted
or at any time thereafter but before the exercise or expiration of the Option.
Any Share Appreciation Right that relates to an Incentive Share Option must be
granted at the same time the Incentive Share Option is granted.

10

--------------------------------------------------------------------------------

(c)Term of Share Appreciation Rights.  The term of a Share Appreciation Right
granted under the Plan shall be determined by the Committee; provided, however,
no Share Appreciation Right shall be exercisable later than the tenth
anniversary of the Grant Date.

(d)Vesting of Share Appreciation Rights.  Each Share Appreciation Right may, but
need not, vest and therefore become exercisable in periodic installments that
may, but need not, be equal. The Share Appreciation Right may be subject to such
other terms and conditions on the time or times when it may be exercised as the
Committee may deem appropriate. The vesting provisions of individual Share
Appreciation Rights may vary. No Share Appreciation Right may be exercised for a
fraction of an Ordinary Share. The Committee may, but shall not be required to,
provide for an acceleration of vesting and exercisability in the terms of any
Share Appreciation Right upon the occurrence of a specified event.

(e)Exercise.  Upon exercise of a Share Appreciation Right, the holder shall be
entitled to receive from the Company an amount equal to the number of Ordinary
Shares subject to the Share Appreciation Right that is being exercised
multiplied by the excess of (i) the Fair Market Value of an Ordinary Share on
the date the Award is exercised, over (ii) the exercise price specified in the
Share Appreciation Right or related Option.

(f)Exercise Price.  The exercise price of a Share Appreciation Right shall be
determined by the Committee, but shall not be less than 100% of the Fair Market
Value of one Ordinary Share on the Grant Date of such Share Appreciation Right.
A Share Appreciation Right granted simultaneously with or subsequent to the
grant of an Option and in conjunction therewith or in the alternative thereto
shall have the same exercise price as the related Option, shall be transferable
only upon the same terms and conditions as the related Option, and shall be
exercisable only to the same extent as the related Option; provided, however,
that a Share Appreciation Right, by its terms, shall be exercisable only when
the Fair Market Value per Ordinary Share subject to the Share Appreciation Right
and related Option exceeds the exercise price per share thereof and no Share
Appreciation Rights may be granted in tandem with an Option unless the Committee
determines that the requirements of Section 7.1(b) are satisfied.

7.2Restricted Awards.  

(a)General.  A Restricted Award is an Award of actual Ordinary Shares
(“Restricted Share”) or hypothetical Ordinary Share units (“Restricted Share
Units”) having a value equal to the Fair Market Value of an identical number of
Ordinary Shares, which may, but need not, provide that such Restricted Award may
not be sold, assigned, transferred or otherwise disposed of, pledged or
hypothecated as collateral for a loan or as security for the performance of any
obligation or for any other purpose for such period (the “Restricted Period”) as
the Committee shall determine. Each Restricted Award granted under the Plan
shall be evidenced by an Award Agreement. Each Restricted Award so granted shall
be subject to the conditions set forth in this Section 7.2, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement.

(b)Restricted Share and Restricted Share Units.

 

(i)

Each Participant granted Restricted Share shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Share setting forth
the restrictions and other terms and conditions applicable to such Restricted
Share. If the Committee determines that the Restricted Share shall be held by
the Company or in escrow rather

11

--------------------------------------------------------------------------------

 

than delivered to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (A) an escrow agreement satisfactory to the
Committee, if applicable; and (B) the appropriate blank share power with respect
to the Restricted Share covered by such agreement. If a Participant fails to
execute an agreement evidencing an Award of Restricted Share and, if applicable,
an escrow agreement and Share power, the Award shall be null and void. Subject
to the restrictions set forth in the Award, the Participant generally shall have
the rights and privileges of a shareholder as to such Restricted Share,
including the right to vote such Restricted Share and the right to receive
dividends; provided however that dividends (other than share dividends to be
issued pursuant to Section 11) may accrue but shall not be paid prior to the
time, and only to the extent that, the restrictions on the Ordinary Shares
subject to the Restricted Share to which it relates lapses.

 

(ii)

The terms and conditions of a grant of Restricted Share Units shall be reflected
in an Award Agreement. No Ordinary Shares shall be issued at the time a
Restricted Share Unit is granted, and the Company will not be required to set
aside a fund for the payment of any such Award. A Participant shall have no
voting rights with respect to any Restricted Share Units granted hereunder.  At
the discretion of the Committee, each Restricted Share Unit (representing one
Ordinary Share) may be credited with cash paid by the Company in respect of one
Ordinary Share (“Dividend Equivalents”). Dividend Equivalents shall be paid only
upon the vesting of a Restricted Share Unit and in accordance with Section 409A
of the Code if paid to a tax resident of the United States.

(c)Restrictions.

 

(i)

Restricted Share awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (A)
if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the share certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Award Agreement; (C) the shares
shall be subject to forfeiture to the extent provided in the applicable Award
Agreement; and (D) to the extent such shares are forfeited, the share
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a shareholder with respect to such shares shall terminate
without further obligation on the part of the Company.

 

(ii)

Restricted Share Units awarded to any Participant shall be subject to (A)
forfeiture until the expiration of the Restricted Period, to the extent provided
in the applicable Award Agreement, and to the extent such Restricted Share Units
are forfeited, all rights of the Participant to such Restricted Share Units,
including Dividend Equivalents, shall terminate without further obligation on
the part of the Company; and (B) such other terms and conditions as may be set
forth in the applicable Award Agreement.

12

--------------------------------------------------------------------------------

 

(iii)

The Committee shall have the authority to remove any or all of the restrictions
on the Restricted Share, Restricted Share Units whenever it may determine that,
by reason of changes in Applicable Laws or other changes in circumstances
arising after the date the Restricted Share or Restricted Share Units are
granted, such action is appropriate.

(d)Restricted Period.  With respect to Restricted Awards, the Restricted Period
shall commence on the Grant Date and end at the time or times set forth on a
schedule established by the Committee in the applicable Award Agreement.  No
Restricted Award may be granted or settled for a fraction of an Ordinary Share.
The Committee may, but shall not be required to, provide for an acceleration of
vesting in the terms of any Award Agreement upon the occurrence of a specified
event.

(e)Delivery of Restricted Shares; Settlement of Restricted Share Units.  Upon
the expiration of the Restricted Period with respect to any Restricted Shares,
the restrictions set forth in Section 7.2(c) and the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his or
her beneficiary, without charge, the share certificate evidencing the Restricted
Shares which have not then been forfeited and with respect to which the
Restricted Period has expired (to the nearest full share) and any cash dividends
or share dividends credited to the Participant's account with respect to such
Restricted Shares and the interest thereon, if any. Upon the expiration of the
Restricted Period with respect to any outstanding Restricted Share Units unless
payment is further deferred in compliance with Applicable Laws including, but
not limited to Section 409A of the Code, the Company shall deliver to the
Participant, or his or her beneficiary, without charge, one Ordinary Share for
each outstanding vested Restricted Share Unit and cash equal to any Dividend
Equivalents credited with respect to each such vested Restricted Share Unit in
accordance with Section 7.2(b)(ii) hereof and the interest thereon or, at the
discretion of the Committee, in Ordinary Shares having a Fair Market Value equal
to such Dividend Equivalents and the interest thereon, if any; provided,
however, that, if explicitly provided in the applicable Award Agreement, the
Committee may, in its sole discretion, elect to pay cash or part cash and part
Ordinary Shares in lieu of delivering only Ordinary Shares for vested Restricted
Share Units. If a cash payment is made in lieu of delivering Ordinary Shares,
the amount of such payment shall be equal to the Fair Market Value of an
Ordinary Share as of the date on which the Restricted Period lapsed in the case
of Restricted Share Units.

(f)Share Restrictions.  Each certificate representing Restricted Share awarded
under the Plan shall bear a legend in such form as the Company deems
appropriate.

(g) Performance Awards.  Notwithstanding anything to the contrary herein, during
any period when Section 162(m) of the Code is applicable to the Company and the
Plan, Restricted Awards may be granted at the sole discretion of the Committee,
by the Committee in a manner which is deductible by the Company under Section
162(m) of the Code.  A Participant’s Performance Award shall be determined based
on the attainment of written Performance Goals, which must be objective and
approved by the Committee for a performance period of between one and five years
established by the Committee (I) while the outcome for that performance period
is substantially uncertain and (II) no more than 90 days after the commencement
of the performance period to which the Performance Goal relates or, if less, the
number of days which is equal to 25% of the relevant performance period.  The
Committee shall determine whether, with respect to a performance period, the
applicable Performance

13

--------------------------------------------------------------------------------

Goals have been met with respect to a given Participant and, if they have, to so
certify and ascertain the amount of the applicable Performance Award.  No
Performance Awards will be issued for such performance period until such
certification is made by the Committee.  The number Ordinary Shares issued in
respect of a Performance Award to a given Participant may be less than the
amount determined by the applicable Performance Goal formula, at the discretion
of the Committee.  The number of Ordinary Shares issued in respect of a
Performance Award determined by the Committee for a performance period shall be
paid to the Participant at such time as determined by the Committee in its sole
discretion after the end of such performance period and any dividends (other
than share dividends to be issued pursuant to Section 11) or dividend
equivalents that accrue shall only be paid in respect of the number of Ordinary
Shares earned in respect of a Performance Award.

8.Securities Law Compliance. Each Award Agreement shall provide that no Ordinary
Shares shall be purchased or sold thereunder unless and until (a) any then
Applicable Laws have been fully complied with to the satisfaction of the Company
and its counsel; and (b) if required to do so by the Company, the Participant
has executed and delivered to the Company a letter of investment intent in such
form and containing such provisions as the Committee may require. The Company
shall use reasonable efforts to seek to obtain from each regulatory commission
or agency having jurisdiction over the Plan such authority as may be required to
grant Awards and to issue and sell Ordinary Shares upon exercise of the Awards;
provided, however, that this undertaking shall not require the Company to
register the Ordinary Shares, the Plan or any Award under the Securities Act
with the U.S Securities and Exchange Commission or with any state securities
commission or stock exchange or under any other Applicable Laws. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of Ordinary Shares under the Plan, the Company
shall be relieved from any liability for failure to issue and sell Ordinary
Shares upon exercise of such Awards unless and until such authority is obtained.

9.Use of Proceeds from Shares. Proceeds from the sale of Ordinary Shares
pursuant to Awards, or upon exercise thereof, shall constitute general funds of
the Company.

10.Miscellaneous.

10.1Acceleration of Exercisability and Vesting. The Committee shall have the
power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.

10.2Shareholder Rights. Except as provided in the Plan or an Award Agreement, no
Participant shall be deemed to be the holder of, or to have any of the rights of
a holder with respect to, any Ordinary Shares subject to such Award unless and
until such Participant has satisfied all requirements for exercise of the Award
pursuant to its terms and no adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
of other rights for which the record date is prior to the date such Ordinary
Shares are issued, except as provided in Section 11 hereof.  Any dividends or
dividend equivalents shall in all events be subject to the same vesting and
forfeiture restrictions as apply to the Award to which they relate.

14

--------------------------------------------------------------------------------

10.3No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Award granted pursuant thereto shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate (a) the employment of an Employee with or without notice
and with or without Cause; or (b) the service of a Director pursuant to the
Articles of Association of the Company or an Affiliate, and any applicable
provisions of the corporate law of the state in which the Company or the
Affiliate is incorporated, as the case may be.

10.4Transfer; Approved Leave of Absence. For purposes of the Plan, no
termination of employment by an Employee shall be deemed to result from either
(a) a transfer of employment to the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another; or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the Employee's right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Committee otherwise so provides in
writing, in either case, except to the extent inconsistent with Applicable Laws,
including but not limited to Section 409A of the Code if the applicable Award is
subject thereto.

10.5Withholding Obligations. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Committee, the Participant may
satisfy any foreign, federal, state or local tax withholding obligation relating
to the exercise or acquisition of Ordinary Shares under an Award by any of the
following means (in addition to the Company's right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
Ordinary Shares from the Ordinary Shares otherwise issuable to the Participant
as a result of the exercise or acquisition of Ordinary Shares under the Award,
provided, however, that no Ordinary Shares are withheld with a value exceeding
the minimum amount of tax required to be withheld by Applicable Laws; or (c)
delivering to the Company previously owned and unencumbered Ordinary Shares of
the Company.

11.Adjustments Upon Changes in Shares. In the event of changes in the
outstanding Ordinary Shares or in the capital structure of the Company by reason
of any share or extraordinary cash dividend, share split, reverse share split,
an extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Grant Date of any Award, Awards
granted under the Plan and any Award Agreements, the exercise price of Options
and Share Appreciation Rights, the maximum number of Ordinary Shares subject to
all Awards stated in Section 4 will be equitably adjusted or substituted, as to
the number, price or kind of an Ordinary Share or other consideration subject to
such Awards to the extent necessary to preserve the economic intent of such
Award. In the case of adjustments made pursuant to this Section 11, unless the
Committee specifically determines that such adjustment is in the best interests
of the Company or its Affiliates, the Committee shall, in the case of Incentive
Share Options, ensure that any adjustments under this Section 11 will not
constitute a modification, extension or renewal of the Incentive Share Options
within the meaning of Section 424(h)(3) of the Code and in the case of
Non-qualified Share Options, ensure that any adjustments under this Section 11
will not constitute a modification of such Non-qualified Share Options within
the meaning of Section 409A of the Code and shall be made in accordance with
Section 162(m) of the Code for Performance Awards. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

15

--------------------------------------------------------------------------------

12.Effect of Corporate Transaction.

12.1The obligations of the Company under the Plan and the Award Agreements shall
be binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of the Company and its Affiliates, taken as a whole (a
“Corporate Transaction”).

12.2In the event of a Corporate Transaction, the Board may take one or more of
the following actions with respect to Options and Share Appreciation Rights: (i)
make appropriate provision for the continuation of the Option or Share
Appreciation Right by substituting on an equitable basis for the Ordinary Shares
then subject to such Option or Share Appreciation Right either the consideration
payable with respect to the outstanding Ordinary Shares in connection with the
Corporate Transaction or securities of any successor or acquiring entity; (ii)
require that Participants surrender their outstanding Options or Share
Appreciation Rights in exchange for a payment by the Company, in cash or
Ordinary Shares as determined by the Board, in an amount equal to the amount by
which the then Fair Market Value of the Ordinary Shares subject to such vested
Option or Share Appreciation Right exceeds the Exercise Price; or (iii) after
giving Participants an opportunity to exercise to the extent vested their
outstanding Options or Share Appreciation Rights, terminate any or all
unexercised Options and Share Appreciation Rights at such time as the Board
deems appropriate.  Such surrender or termination shall take place as of the
date of the Corporate Transaction or such other date as the Board may specify.

12.3In the event of a Corporate Transaction with respect to outstanding
Restricted Awards, the Board, shall make appropriate provision for the
continuation of such Restricted Awards on the same terms and conditions by
substituting on an equitable basis for the Ordinary Shares then subject to such
Restricted Awards either the consideration payable with respect to the
outstanding Ordinary Shares in connection with the Corporate Transaction or
securities of any successor or acquiring entity.  In lieu of the foregoing, in
connection with any Corporate Transaction, the Board may provide that, upon
consummation of the Corporate Transaction, each outstanding Restricted Award
shall be terminated in exchange for payment of an amount equal to the
consideration payable upon consummation of such Corporate Transaction to a
holder of the number of Ordinary Shares comprising such Restricted Award to then
extent then vested.

13.Amendment of the Plan and Awards.

13.1Amendment of Plan. The Board at any time, and from time to time, may amend
or terminate the Plan. However, except as provided in Section 11 relating to
adjustments upon changes in Ordinary Shares and Section 13.3, no amendment shall
be effective unless approved by the shareholders of the Company to the extent
shareholder approval is necessary to satisfy any Applicable Laws. At the time of
such amendment, the Board shall determine, upon advice from counsel, whether
such amendment will be contingent on shareholder approval.

13.2Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code regarding the exclusion of performance-based compensation
from the limit on corporate deductibility of compensation paid to certain
executive

16

--------------------------------------------------------------------------------

officers. Other than as set forth in Section 12 of the Plan, the Board may not
without shareholder approval reduce the exercise price of a share option or
share appreciation right or cancel any outstanding Share Option or Share
Appreciation Right Award in exchange for a replacement Award having a lower
exercise price, any other Award or for cash. In addition, the Board shall not
take any other action that is considered a direct or indirect “repricing” for
purposes of the shareholder approval rules of the applicable securities exchange
or inter-dealer quotation system on which the Ordinary Shares are listed,
including any other action that is treated as a repricing under generally
accepted accounting principles.

13.3Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees, Consultants and Directors with the maximum benefits provided
or to be provided under the provisions of the Code relating to Incentive Share
Options or to the nonqualified deferred compensation provisions of Section 409A
of the Code and/or to bring the Plan and/or Awards granted under it into
compliance therewith.

13.4No Impairment of Rights. Rights under any Award granted before amendment of
the Plan shall not adversely affect the Participant’s material rights by any
amendment of the Plan unless (a) the Company requests the consent of the
Participant; and (b) the Participant consents in writing.

13.5Amendment of Awards. The Committee at any time, and from time to time, may
amend the terms of any one or more Awards; provided, however, that the Committee
may not affect any amendment which would adversely affect the Participant’s
material rights under any Award unless (a) the Company requests the consent of
the Participant; and (b) the Participant consents in writing. In the case of any
Performance Award, the Committee may adjust downwards, but not upwards, the
number of Ordinary Shares payable pursuant to a Performance Award, and the
Committee may not waive the achievement of the applicable Performance Goals
except in the case of death or disability of the Participant.

14.General Provisions.

14.1Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.

14.2Unfunded Plan. The Plan shall be unfunded. Neither the Company, the Board
nor the Committee shall be required to establish any special or separate fund or
to segregate any assets to assure the performance of its obligations under the
Plan.

14.3Recapitalizations and Reorganizations. Each Award Agreement shall contain
provisions required to reflect the provisions of Sections 11 and 12.

14.4Delivery. Upon exercise of a right granted under this Plan, the Company
shall issue Ordinary Shares or pay any amounts due within a reasonable period of
time thereafter. Subject to any statutory or regulatory obligations the Company
may otherwise have, for purposes of this Plan, 30 days shall be considered a
reasonable period of time.

17

--------------------------------------------------------------------------------

14.5No Fractional Shares. No fractional Ordinary Shares shall be issued or
delivered pursuant to the Plan. The Committee shall determine whether cash,
additional Awards or other securities or property shall be issued or paid in
lieu of fractional Ordinary Shares or whether any fractional shares should be
rounded, forfeited or otherwise eliminated.

14.6Other Provisions. The Award Agreements authorized under the Plan may contain
such other provisions not inconsistent with this Plan, including, without
limitation, restrictions upon the exercise of the Awards, as the Committee may
deem advisable.

14.7Section 409A. The Plan is intended to comply with Section 409A of the Code
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
"short-term deferral period" as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the 6 month period immediately following
the Participant's termination of Continuous Service shall instead be paid on the
first payroll date after the 6 month anniversary of the Participant's separation
from service (or the Participant's death, if earlier). Notwithstanding the
foregoing, neither the Company nor the Committee shall have any obligation to
take any action to prevent the assessment of any excise tax or penalty on any
Participant under Section 409A of the Code and neither the Company nor the
Committee will have any liability to any Participant for such tax or penalty.

14.8Disqualifying Dispositions. Any Participant who shall make a “disposition”
(as defined in Section 424 of the Code) of all or any portion of Ordinary Shares
acquired upon exercise of an Incentive Share Option within two years from the
Grant Date of such Incentive Share Option or within one year after the issuance
of the Ordinary Shares acquired upon exercise of such Incentive Share Option (a
“Disqualifying Disposition”) shall be required to immediately advise the Company
in writing as to the occurrence of the sale and the price realized upon the sale
of such Ordinary Shares.

14.9Section 16. It is the intent of the Company that the Plan satisfy, and be
interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 as promulgated under Section 16 of the Exchange Act so that Participants
will be entitled to the benefit of Rule 16b-3, or any other rule promulgated
under Section 16 of the Exchange Act, and will not be subject to short-swing
liability under Section 16 of the Exchange Act. Accordingly, if the operation of
any provision of the Plan would conflict with the intent expressed in this
Section 14.9 such provision to the extent possible shall be interpreted and/or
deemed amended so as to avoid such conflict.

14.10Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries by whom any right under the Plan is
to be exercised in case of such Participant's death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant's lifetime.

14.11Expenses. The costs of administering the Plan shall be paid by the Company.

18

--------------------------------------------------------------------------------

14.12Severability. If any of the provisions of the Plan or any Award Agreement
is held to be invalid, illegal or unenforceable, whether in whole or in part,
such provision shall be deemed modified to the extent, but only to the extent,
of such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby.

14.13Plan Headings. The headings in the Plan are for purposes of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

14.14Non-Uniform Treatment. The Committee's determinations under the Plan need
not be uniform and may be made by it selectively among persons who are eligible
to receive, or actually receive, Awards. Without limiting the generality of the
foregoing, the Committee shall be entitled to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award Agreements.

15.Effective Date of Plan. The Plan shall become effective as of the Effective
Date, but no Award shall be exercised (or, in the case of a Restricted Share
Award, shall be granted) unless and until the Plan has been approved by the
shareholders of the Company, which approval shall be within 12 months before or
after the date the Plan is adopted by the Board.

16.Termination or Suspension of the Plan. The Plan shall terminate on December
10, 2024. No Award shall be granted pursuant to the Plan after such date, but
Awards theretofore granted may extend beyond that date. The Board may suspend or
terminate the Plan at any earlier date pursuant to Section 13.1 hereof. No
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated

17.Choice of Law. The applicable laws of the Republic of Singapore shall govern
all questions concerning the construction, validity and interpretation of this
Plan unless this Plan so specifies the interpretation of other Applicable Laws
then, in such case, those Applicable Laws shall govern.

18.Clawback.  Notwithstanding anything to the contrary contained in this Plan,
the Company may recover from a Participant any compensation received from any
Award (whether or not vested or settled) or cause a Participant to forfeit any
Award (whether or not vested) in the event that the Company’s Clawback Policy
then in effect is triggered.

19